In re State of Louisiana; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of St. James, 40th Judicial District Court, Div. “A”, No. 69-81(B); to the Court of Appeal, Fifth Circuit, No. 96-KH-169.
Writ granted in part, otherwise denied. On this date, this Court denied writs in 96-KD-0497 wherein defendant, Alvin Scott Loyd, sought a stay of execution of Antonio James in order to have him testify as a mitigation witness at his trial. In the event that Antonio James is executed as scheduled on March 1, 1996, the 'Writ of Habeas Corpus ad Testificandum” for the appearance of Antonio James is vacated, and the state shall suffer no sanctions for the failure to produce Antonio James at Alvin Scott Loyd’s trial.